The bill in this case was dismissed on general demurrer. An appeal therefrom was not granted by the court, nor was it asked for. It was, therefore, a final decree on the merits. It is argued that Section 14 of the Code of 1930 applies which provides that in the class of cases therein set out, an appeal must be applied for and bond *Page 711 
given within thirty days after the order or decree applied for is filed in the proper office, whether the decision be in term time or in vacation. That statute applies to interlocutory decrees. The controlling statute here is Section 2323 of the Code of 1930, which gives the right of appeal from a decree of this character within six months after its rendition.